M.D. Appeal Dkt.
                                                                     66 2016




                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

JEAN LOUISE VILLANI, INDIVIDUALLY           : No. 11 MM 2016
AND IN HER CAPACITY AS PERSONAL             :
REPRESENTATIVE OF THE ESTATE OF             :
GUERINO VILLANI, DECEASED                   :
                                            :
            v.                              :
                                            :
JOHN SEIBERT, JR. AND MARY                  :
SEIBERT                                     :
                                            :
                                            :
FREDERICK JOHN SEIBERT, JR. AND             :
MARY SEIBERT                                :
                                            :
            v.                              :
                                            :
JEAN LOUISE VILLANI AND THOMAS D.           :
SCHNEIDER                                   :
                                            :
                                            :
PETITION OF: MARY SEIBERT AND               :
FREDERICK JOHN SEIBERT, JR.                 :


                                       ORDER


PER CURIAM

      AND NOW, this 15th day of June, 2016, the Application for Leave to File

Supplemental Answer and the Petition for Permission to Appeal are GRANTED.

      The issue on appeal, as framed by Petitioners, is:

      Did the trial court err when it held that the Dragonetti Act, 42 Pa.C.S.
      §8351 et seq., is an unconstitutional infringement upon the Supreme
      Court’s authority to regulate the conduct of attorneys under Article V,
      §10(c) of the Pennsylvania Constitution such that attorneys are immune
      from suit for Wrongful Use of Civil Proceedings?
       The Prothonotary is DIRECTED to provide notice of this order to the Office of

Attorney General. Cf. Pa.R.A.P. 521(a) (providing that the Attorney General shall be

notified of an appellate court matter which “draws in question the constitutionality of any

statute”).




                                     11 MM 2016 - 2